Citation Nr: 1746281	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  06-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1975 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2007 and October 2014, the Veteran testified at hearings before a Decision Review Officer (DRO).

In October 2010, the Board remanded the issues on appeal for additional evidentiary development and in October 2012 they were denied by the Board.  The Veteran appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated May 22, 2013 granted the motion and remanded the case to the Board.  In January 2014 and December 2014, the Board remanded the issues pursuant to the JMR and in June 2016 they were denied by the Board.  The Veteran appealed the  June 2016 Board decision to the Court.  The parties filed another JMR.  An Order of the Court dated May 26, 2017 granted the motion and remanded the case to the Board.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the May 2017 JMR, the issues on appeal are remanded for additional evidentiary development.  Specifically, additional VA medical opinions are needed to address the etiology of the claimed disorders on appeal.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Specifically, the parties agreed that the May 2015 (date corrected from the JMR) VA medical opinion (located in Virtual VA) was inadequate because the examiner concluded the Veteran's statements of the specific onset of his current disorders were not credible; however, in the May 2013 JMR VA acknowledged the credibility of the Veteran's lay testimony regarding an in-service injury.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the May 2015 VA medical opinion from a qualified clinician for the Veteran's cervical spine, low back, bilateral hip, and neuropathy of the bilateral upper extremities disabilities.  A new examination of the Veteran is only needed if deemed necessary by the clinician.  The entire claims file should be made available to and be reviewed by the examiner.  A complete rationale for any opinion expressed must be provided.

For purposes of this remand and pursuant to the May 2013 and May 2017 JMRs, the examiner should presume the Veteran's lay testimony regarding an in-service injury are credible.

The clinician must opine as to whether it is at least as likely as not that the Veteran's current diagnoses of cervical and lumbar spine degenerative disc disease, bilateral hip strain, and neuropathy of the bilateral upper extremities manifested in service or otherwise causally or etiologically related to an injury or event during his period of honorable service, as reported by the Veteran throughout the record.

2.  Then, the RO should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

